Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 4, 2018

                                       No. 04-18-00571-CR

                                       Jose Juan GARCIA,
                                             Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR12538
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Pursuant to a plea-bargain agreement, Jose Juan Garcia Jr. pled guilty to sexual assault of
a child and was sentenced to ten years imprisonment in accordance with the terms of his plea-
bargain agreement. On July 11, 2018, the trial court signed a certification of defendant’s right to
appeal stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” See
TEX. R. APP. P. 25.2(a)(2). After Garcia filed a notice of appeal, the trial court clerk sent copies
of the certification and notice of appeal to this court. See id. 25.2(e). The clerk’s record, which
includes the trial court’s Rule 25.2(a)(2) certification, has been filed. See id. 25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court’s
permission to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain,
establishes the punishment assessed by the court does not exceed the punishment recommended
by the prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a
written motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Garcia does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

       This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Garcia has the right to appeal is made
part of the appellate record by October 4, 2018. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.



                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court